Citation Nr: 0417262	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation of thoracic outlet 
syndrome with sensory deficits in the left upper extremity 
and postoperative left first rib resection, currently rated 
as 20 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.  

3.  Entitlement to service connection for a back disorder 
with degenerative changes of the spine.  

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1975 to April 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant was afforded a hearing before a hearing officer 
at the RO in December 2000.  He was afforded a travel board 
hearing before the undersigned Veterans Law Judge in June 
2002.  Transcripts of each of the hearings have been 
associated with the claims folder.  

At the June 2002 hearing, the appellant withdrew the issues 
of entitlement to service connection for a knee disorder, pes 
planus, a headache disability, and fibromyalgia.  Transcript 
at 1-2 (June 2002).  


REMAND

Additional evidence has been received at the Board.  The AOJ 
has not had an opportunity to review the additional evidence.  




The Board notes that the AOJ has not issued a VCAA letter in 
regard to the issues on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  

2.  The AOJ should review the evidence 
that was added to the record since the 
last supplemental statement of the case.  

3.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




